Citation Nr: 0806004	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from November 1963 to May 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  Service connection is only in effect for bilateral 
hearing loss, it is rated at only 50 percent, and there is 
insufficient evidence that the service-connected disability 
renders the veteran unable to secure or follow a 
substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2003 and February 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In March 2006, the AOJ sent a letter providing 
the notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although this notice letter postdated the 
initial adjudication, because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records.  
Consequently, the duty to notify and assist has been met.  


PTSD

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he has PTSD because while stationed 
in Kansas during active service, he worried "all the time 
that they were going to send [him] to Vietnam."  The veteran 
has alleged that he has nightmares, flashbacks, sleep 
disorder, nervous trouble, and depression as a result of his 
PTSD.  

Service medical records do not report any treatment for a 
psychiatric disorder.  A February 1964 service medical record 
reports the veteran's complaint of an upset stomach that he 
thought was related to "nerves and stomach," but no 
psychiatric disorder is diagnosed.  Instead, the veteran was 
instructed to avoid fatty foods.  Records of subsequent 
annual examinations dating in May 1964 and September 1965 
both report normal clinical evaluations of the psychiatric 
system and negative histories as to nervous trouble, 
depression or excessive worry, nightmares, or trouble 
sleeping.  A January 1971 VA examination also reported normal 
findings for the psychiatric system.  

Treatment records report treatment for insomnia and anxiety 
beginning in June 1985 and depression beginning in November 
2003, and a May 2004 VA treatment record reports that a PTSD 
screening was negative  See June 1985, February 1986, and 
February 1987 Rubenstein treatment records; November 2003 and 
May 2004 VA treatment records.  See also February 1995 Oswalt 
treatment records.  

The initial diagnosis of PTSD is dated in March 2005, and 
that record reports the veteran's history of "thinking about 
Vietnam and the people that were hurt," and "never 
recover[ing] from 'that mess."  The record notes that the 
veteran never went to Vietnam.  Subsequent VA psychiatric 
records, which also report diagnoses of PTSD, report 
histories of "no specific stressor," "feeling like he is 
back in 'Nam," and taking care of the wounded, home from 
Vietnam.  See July 2005 and January and November 2006 VA 
psychiatric records.  

In September 2007, a VA examination was conducted to 
determine if the veteran had PTSD.  The examiner stated that 
he reviewed the claims file and noted the recent diagnosis of 
PTSD.  The examiner stated that "when questioned about 
stressors," the veteran reported that his training was very 
hard and stated that the public treated the veterans very 
poorly when they returned from Vietnam, which greatly 
distressed him.  The examiner noted that the veteran was 
diagnosed with depression from November 2003 until March 
2005, when he was diagnosed with PTSD, and "it [was] not 
clear" why the diagnosis [of depression] was changed to 
reflect PTSD."  After conducting a mental status 
examination, the examiner stated that there was "no evidence 
that [the veteran] met the criteria" for PTSD.  He noted 
that the veteran could not describe experiencing or 
witnessing an event that involved actual or threatened death 
or serious injury or threat to the physical integrity of 
himself or others, and he did not describe having a 
responsive intense fear, helplessness, or horror when exposed 
to an event during his military service.  The examiner stated 
that the veteran met the criteria for a diagnosis of major 
depressive disorder, rather than PTSD.  The Board notes that 
the examiner also opined that he could not link the veteran's 
depression to service or a service connected disability with 
any degree of medical certainty.  The issue of service 
connection for depression is not before the Board, however, 
and, consequently, will not be further discussed.  

The Board finds that the foregoing evidence indicates that 
the veteran does not have PTSD.  Although a VA psychiatrist 
has diagnosed the veteran with PTSD, the psychiatrist does 
not explain why the veteran has PTSD rather than depression 
or how the DSM-IV standards are met.  In contrast, the VA 
examiner, upon review of the evidence of record, examination, 
and the DSM-IV, found that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The Board thus finds this 
latter opinion to be more persuasive.  See Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rational basis for doing so is given). 

Also as stated above, one of the criteria for service 
connection for PTSD is that there a valid diagnosis under the 
DSM-IV.  In this case, the evidence does not indicate that 
the veteran has been diagnosed with PTSD under the DSM-IV 
standard; consequently service connection for PTSD is denied.  


TDIU 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more.  38 C.F.R. 
§ 4.16(a).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Service connection is in effect for bilateral hearing loss, 
for which the veteran has a 50 percent rating.  Because the 
veteran's rating has never reached 60 percent, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

An October 2003 VA examination record reports the examiner's 
opinion that the veteran had "multiple chronic medical 
conditions which adversely affect his individual 
employability."  The record reports diagnoses of 
hypertension, arthralgia, diabetes mellitus, chronic 
obstructive pulmonary disease, anxiety and depression, 
chronic recurrent prostatitis, bilateral hearing loss, and 
coronary artery disease, status post coronary bypass graft 
surgery.  As stated above, the veteran is only service 
connected for bilateral hearing loss.  Consequently, the 
October 2003 opinion does not indicate that the veteran's 
bilateral hearing loss by itself render him unemployable.  

A November 2003 VA treatment record reports the veteran's 
history of making his "living doing insulation and tree work 
and framework on houses."  The veteran stated that he "lost 
several good jobs because [of] his poor hearing."  The 
record does not include a finding by the examiner that the 
veteran's hearing makes him unemployable, and the mere fact 
that the veteran has lost "several" jobs, does not mean he 
is not capable of gaining or obtaining employment.  

The evidence does not indicate that an extraschedular rating 
is warranted.  While the service-connected bilateral hearing 
loss causes some economic inadaptability, this is taken into 
account in the evaluation assigned, and there is no showing 
of total individual unemployability due to this disability.  
The evidence of record does not include evidence that would 
take the veteran's case outside the norm.  Accordingly, a 
total disability rating based upon individual unemployability 
due to service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.


ORDER

Service connection for PTSD is denied.

A TDIU is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


